         Case 1:20-cv-00034-ADA Document 123 Filed 12/16/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 ANCORA TECHNOLOGIES, INC.,                       CIVIL ACTION NO. 1:20-cv-0034

                Plaintiff,
 v.
                                                  JURY TRIAL DEMANDED
 LG ELECTRONICS INC. and LG
 ELECTRONICS U.S.A., INC.,

                Defendants.

 ANCORA TECHNOLOGIES, INC.,                       CIVIL ACTION NO. 1:20-cv-0034

                Plaintiff,
 v.
                                                  JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO., LTD. and
 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                Defendants.


       JOINT MOTION TO AMEND FIRST AMENDED SCHEDULING ORDER

       Plaintiff Ancora Technologies, Inc. (“Plaintiff”) and Defendants Samsung Electronics Co.

Ltd. and Samsung Electronics America, Inc. (“Defendants”) hereby file this Joint Motion to

Amend the First Amended Scheduling Order (Dkt. 81) as follows:

       The current deadline to serve Rebuttal Expert Reports is December 18, 2020. Plaintiff and

Defendants respectfully request an extension of one business day to and including December 21,

2020 to serve Rebuttal Expert Reports. The requested extension will not affect any other deadline

set by the Court in its original Scheduling Order (Dkt. 32) or First Amended Scheduling Order

(Dkt. 81).

       A proposed amended scheduling order reflecting the above changes is attached.
       Case 1:20-cv-00034-ADA Document 123 Filed 12/16/20 Page 2 of 4




Dated: December 16, 2020                  Respectfully submitted,


                                   By:    /s/ Melissa R. Smith
                                          Anupam Sharma
                                          Robert T. Haslam
                                          Covington & Burling LLP
                                          3000 El Camino Real
                                          5 Palo Alto Square, 10th Floor
                                          Palo Alto, CA 94306
                                          650-632-4709
                                          Fax: 950-632-4809
                                          Email: asharma@cov.com
                                          Email: rhaslam@cov.com

                                          Jared Frisch
                                          Richard L. Rainey
                                          Covington & Burling LLP
                                          One City Center
                                          850 Tenth Street, NW
                                          Washington, DC 20001
                                          202-662-5002
                                          Fax: 202-778-5002
                                          Email: jfrisch@cov.com
                                          Email: rrainey@cov.com

                                          Melissa Richards Smith
                                          Gillam and Smith, LLP
                                          303 South Washington Avenue
                                          Marshall, TX 75670
                                          (903)934-8450
                                          Fax: (903)934-9257
                                          Email: melissa@gillamsmithlaw.com

                                          ATTORNEYS FOR DEFENDANTS
                                          SAMSUNG ELECTRONICS CO., LTD.,
                                          and SAMSUNG ELECTRONICS
                                          AMERICA, INC.




                                    -2-
      Case 1:20-cv-00034-ADA Document 123 Filed 12/16/20 Page 3 of 4




Dated: December 16, 2020                 Respectfully submitted,

                                  By:     /s/ Nicholas S. Crown
                                         Charles Ainsworth
                                         State Bar No. 00783521
                                         Robert Christopher Bunt
                                         State Bar No. 00787165
                                         PARKER, BUNT & AINSWORTH, P.C.
                                         100 E. Ferguson, Suite 418
                                         Tyler, TX 75702
                                         903/531-3535
                                         E-mail: charley@pbatyler.com
                                         E-mail: rcbunt@pbatyler.com

                                         Lexie G. White (Texas 24048876)
                                         SUSMAN GODFREY LLP
                                         1000 Louisiana Street, Suite 5100
                                         Houston, Texas 77002
                                         Tel: (713) 651-9366
                                         Fax: (713) 654-6666
                                         lwhite@susmangodfrey.com

                                         Andres Healy (pro hac vice)
                                         Steven M. Seigel (pro hac vice)
                                         Nicholas S. Crown (pro hac vice)
                                         SUSMAN GODFREY LLP
                                         1201 Third Avenue, Suite 3800
                                         Seattle, Washington 98101
                                         Tel: (206) 516-3880
                                         Fax: 206-516-3883
                                         ahealy@susmangodfrey.com
                                         sseigel@susmangodfrey.com
                                         ncrown@susmangodfrey.com

                                         Zachary B. Savage (pro hac vice)
                                         SUSMAN GODFREY LLP
                                         1301 Avenue of the Americas, 32nd Floor
                                         New York, New York 10019
                                         Tel: (212) 336-8330
                                         Fax: (212) 336-8340
                                         zsavage@susmangodfrey.com

                                         ATTORNEYS FOR PLAINTIFF ANCORA
                                         TECHNOLOGIES, INC.



                                   -3-
        Case 1:20-cv-00034-ADA Document 123 Filed 12/16/20 Page 4 of 4




                              CERTIFICATE OF SERVICE


       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system this December 16, 2020.


                                                     /s/ Melissa R. Smith
                                                    Melissa R. Smith




                                            -4-
